378 F.2d 368
UNITED STATES of America ex rel. Perry PAULDING, Relator,v.Vincent R. MANCUSI, Warden, Attica State Prison, Attica, NewYork, Respondent.No. MR 714.
United States Court of Appeals Second Circuit.
Nov. 3, 1966.

Perry Paulding, in pro. per.
Louis J. Lefkowitz, Atty. Gen. for State of New York, New York City, opposed the motion on behalf of respondent, Vincent Mancusi, Attica, N.Y.
Before LUMBARD, Chief Judge, and MOORE and KAUFMAN, Circuit Judges.
Motion for leave to proceed in forma pauperis; certificate of probable cause; assignment of counsel.
PER CURIAM.


1
We deny the motions and dismiss the petition, without prejudice to petitioner's right to renew his petition in the district court should appropriate proceedings for the relief herein sought be denied in the New York State courts.  United States ex rel. Martin v. McMann, 348 F.2d 896 (2 Cir. 1965); United States ex rel. Bagley v. LaVallee, 332 F.2d 890, 892 (2 Cir. 1964).  In light of People ex rel. Keitt v. McMann, 18 N.Y.2d 257, 273 N.Y.S.2d 897, 220 N.E.2d 653 (1966), the broadened scope of habeas corpus in New York makes it appropriate for the petitioner to seek whatever remedy he may have in such a proceeding in the first instance.